DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-8, 10, 12-13 and 15-17 are allowed with the examiner’s amendment as follow:

EXAMINER AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Mario Donato on 1/8/2021.

Claims have been amended as follows: 

1. (Previously Presented) A method performed by a base station in a wireless communication system, the method comprising:
identifying a first resource based on excluding a second resource from a synchronization signal block (SSB), wherein a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) are to be mapped to the second resource;
determining whether to map a specific signal to the first resource based on an interference between the SSB and a data channel transmitted on a bandwidth part adjacent to the SSB, the specific signal corresponds to a specific cell identification (ID);
mapping the specific signal to the first resource, in case that the interference does not exist; and
transmitting, to a terminal, the SSB including the specific signal,

wherein the SSB is generated without mapping the specific signal, in case that the interference exists.
2. (Canceled) 

3. (Previously Presented) The method of claim 1, further comprising:
comparing a first subcarrier spacing of the SSB with a second subcarrier spacing of the data channel; and
determining that the interference exists in case that the first subcarrier spacing is different from the second subcarrier spacing.

4. (Previously Presented) The method of claim 1, wherein the specific signal includes a part of the PSS, a part of the SSS, or a signal generated from a predetermined sequence.

5. (Canceled) 

6. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a synchronization signal block (SSB), the SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH);
performing decoding for the received SSB; [[and]]
obtaining a cell identification (ID) corresponding to a specific signal based on a decoding of a symbol for the PSS, in case that the specific signal is detected in the symbol for the PSS, wherein the symbol 
obtaining the cell ID based on a decoding of a symbol for the SSS, in case that the specific signal is not detected in the symbol for the PSS;
wherein the specific signal is mapped with the received SSB in case that an interference between the SSB and a data channel transmitted on a bandwidth part adjacent to the SSB does not exist.

7. (Previously Presented) The method of claim 6, wherein the specific signal includes a part of the PSS, a part of the SSS, or a signal generated from a predetermined sequence.

8. (Original) The method of claim 7, further comprising:
identifying a table including the part of the PSS, the part of the SSS, or the signal generated from the predetermined sequence mapped to a corresponding cell ID; and
obtaining the cell ID from the table.

9. (Canceled) 

10. (Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to:
identify a first resource based on excluding a second resource from a synchronization signal block (SSB), wherein a primary synchronization signal (PSS), a secondary synchronization 
determine whether to map a specific signal to the first resource based on an interference between the SSB and a data channel transmitted on a bandwidth part adjacent to the SSB, the specific signal corresponds to a specific cell identification (ID),
map the specific signal to the first resource, in case that the interference does not exist, and
control the transceiver to transmit, to a terminal, the SSB including the specific signal,
wherein the first resource is located in a symbol in which the PSS is transmitted, and
wherein the SSB is generated without mapping the specific signal, in case that the interference exists.

11. (Canceled) 

12. (Previously Presented) The base station of claim 10, wherein the controller is further configured to:
compare a first subcarrier spacing of the SSB with a second subcarrier spacing of the data channel, and
determine that the interference exists in case that the first subcarrier spacing is different from the second subcarrier spacing.

13. (Previously Presented) The base station of claim 10, wherein the specific signal includes a part of the PSS, a part of the SSS, or a signal generated from a predetermined sequence.



15. (Currently Amended) A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to:
control the transceiver to receive, from a base station, a synchronization signal block (SSB), the SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH),
perform decoding for the received SSB,
obtain a cell identification (ID) corresponding to a specific signal based on a decoding of a symbol for the PSS, in case that the specific signal is detected in the symbol for the PSS, wherein the symbol for the PSS includes a first portion for the PSS and a second portion for the specific signal corresponding to the cell ID, and
obtain the cell ID based on a decoding of a symbol for the SSS, in case that the specific signal is not detected in the symbol for the PSS,
wherein the specific signal is mapped with the received SSB in case that an interference between the SSB and a data channel transmitted on a bandwidth part adjacent to the SSB does not exist.

16. (Previously Presented) The terminal of claim 15, wherein the specific signal includes a part of the PSS, a part of the SSS, or a signal generated from a predetermined sequence.



identify a table including the part of the PSS, the part of the SSS, or the signal generated from the predetermined sequence mapped to a corresponding cell ID, and
obtain the cell ID from the table.

18. (Canceled) 

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s remarks submitted on 11/25/2020 have been fully considered and have been found to be persuasive. These remarks along with the amendments "determining whether to map a specific signal to the first resource based on an interference between the SSB and a data channel transmitted on a bandwidth part adjacent to the SSB, the specific signal corresponds to a specific cell identification (ID); mapping the specific signal to the first resource, in case that the interference does not exist; and wherein the SSB is generated without mapping the specific signal, in case that the interference exists" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior art McCoy; Fig.6:608 shows of encoding cell ID means mapping the specific signal. [0027] discloses of selecting primary sequence for the cell ID corresponds to predetermined condition
 	Prior art Park at [0037] discloses of transmitting PSS, SSS and PBCH in a single SS blocks.
 	Prior art Hooli at [0046] discloses of determining interference in the synchronization signal block 

  	Claims 6, 10 and 15 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478